Citation Nr: 1214049	
Decision Date: 04/17/12    Archive Date: 04/27/12

DOCKET NO.  07-25 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for hypertension to include as due to service-connected disability or exposure to Agent Orange.  

2.  Entitlement to service connection for glaucoma to include as secondary to service connected disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran served on active duty from October 1963 to September 1967.  Service in Vietnam is evidenced in the record. 

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied the Veteran's claims for service connection for glaucoma and hypertension.  The Veteran disagreed and perfected an appeal. 

In November 2010, the Veteran and his representative presented evidence and testimony in support of the Veteran's claims at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the Veteran's VA claims folder. 

In January 2011, the Board remanded this claim for additional development.  
The Board is satisfied that there was substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The case has been returned to the Board and is ready for further review.   

The issue of entitlement to service connection for hypertension to include as due to service-connected disability or exposure to Agent Orange is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's current glaucoma is not related to his period of active military service to include any incident or event therein, and is not proximately due to or the result of his service-connected disability on either a causation or aggravation basis.  


CONCLUSION OF LAW

The criteria for service connection for glaucoma have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows that the error did not affect the essential fairness of the adjudication.  To overcome the burden of prejudicial error, VA must show (1) that any defect was cured by actual knowledge on the part of the claimant; (2) that a reasonable person could be expected to understand from the notice what was needed; or, (3) that a benefit could not have been awarded as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in November 2005 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  

There is no allegation from the Veteran that he has any evidence in his possession that is needed for full and fair adjudication of this claim.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

With respect to the Dingess requirements, in January 2009, the RO provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  With that letter, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal.  

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  

These four factors are:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing an in-service event, injury, or disease, or manifestations of certain diseases during the presumptive period; (3) an indication that the disability or symptoms may be associated with service; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence that "indicate" that a current disability "may be associated" with service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

First, the RO has obtained VA outpatient treatment records, and the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  Next, a specific VA medical opinion pertinent to the issue on appeal was obtained.  The report of the examinations, and the other evidence in the file, contains the findings needed to make a determination.  So another examination or additional medical comment concerning this is not needed.  38 C.F.R. § 4.2.  See also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  And see Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (VA's duty to assist includes providing an adequate examination when such an examination is indicated).  Therefore, the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Service Connection

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  As a general matter, service connection for a disability on the basis of the merits of such claim requires (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992). 

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptoms after service is required for service connection. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be also established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury. 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a non-service-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448. 

Further, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

The Evidence

The service treatment records show no complaint, diagnosis or treatment regarding glaucoma.  While at separation in September 1967, the Veteran reported a history of eye trouble, eye examination was normal and the finding was that the history was not considered significant since there was no record.  

Private medical records show that in April 1999, primary open angle glaucoma was diagnosed.  In May 2003, a private examiner stated that the Veteran had been treated since 1997 for glaucoma.  

The Veteran was examined by VA in May 2006.  Intraocular pressures were 21 in the right and 18 in the left.  Glaucoma was diagnosed.  In an August 2006 letter a private examiner stated that diabetes can cause some types of glaucoma, but that there is no proven direct cause and effect that has been linked between diabetes and glaucoma.  In an October 2006 letter a private examiner reported that the association between diabetes and glaucoma had not yet been determined.  

The Veteran was examined by VA in January 2011.  The claims file was reviewed.  The Veteran's history was documented and he was examined.  The examiner opined that the early primary open angle glaucoma is as least as likely as not aggravated but not caused by hemi-central retinal vein occlusion.  In July 2011, the January 2011 examiner offered an addendum opinion.  He stated that it was his medical opinion that the early primary open angle glaucoma is less likely than not aggravated by past hemi-central retinal vein occlusion.  He reported that further research showed that the weight of the medical literature is against the relationship of a branch retinal vein occlusions or hemi-central retinal vein occlusions aggravating current primary open angle glaucoma.  It was noted that the Veteran had no development of neovascularization and thus the interocular pressure elevation was not due to neovasucalar glaucoma or blood vessels closing the drainage angle of the eye.  The examiner noted that the Veteran was diagnosed with glaucoma in 1997 and underwent a trabeculetomy in 2003.  He had a hemi-central retinal vein occlusion in 1999 with subsequent macular edema.  It was pointed out that post retinal vein occulation examinations showed fluctuating interocular pressure with topical treatment.  No connection was found between elevated interocular pressures and the retinal vein occlusion.  It was noted that vision remained consistent since 199 and visual field remained consistent since 2005.  It was stated that looking over the Veteran's examinations since 1999, it appears that the primary open angle glaucoma has followed a natural progression.  The examiner stated that the Veteran's past hemi-central retinal vein occlusion has less likely than not aggravated his primary open angle glaucoma.  

Discussion

The Board will first consider whether service connection for the Veteran's hypertension is warranted on a secondary basis under 38 C.F.R. § 3.310.  It is established that the Veteran is service-connected for diabetes mellitus and for branch retinal vein occlusion.  Further, in the present case, the medical evidence clearly shows that the Veteran currently suffers from glaucoma.  See McClain, supra. 

It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in doing so, the Board may accept one medical opinion and reject others.  Evans v. West, 12 Vet. App. 22, 30 (1998).  With regard to medical evidence, an assessment or opinion by a health care provider is never conclusive and is not entitled to absolute deference.  A bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  Further, a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  The Board is not bound to accept any opinion (from a VA examiner, private physician, or other source) concerning the merits of a claim.  Hayes v. Brown, 5 Vet. App. 60 (1993).  Rather, it has a duty to assess the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Factors that may be considered in assessing the probative value of a medical opinion include a physician's access to the claims file or pertinent evidence, the thoroughness and detail of the opinion, the accuracy of the factual premise underlying the opinion, the scope of examination, the rationale for the opinion offered, the degree of certainty provided, and the qualifications and expertise of the examiner.  See generally Prejean v. West, 13 Vet. App. 444, 448-89 (2000); Sklar v. Brown, 5 Vet. App. 140 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993). 

The Board finds that the evidence presented by the 2011 VA examiner to be most probative regarding this claim.  While initially he associated the glaucoma with a service connected disability, in an addendum thereafter, he determined that there was no relationship.  At that time, the VA examiner reviewed the Veteran's claims file and medical history in conjunction with his examination.  He had previously performed a complete examination.  He offered a reasoned opinion with complete rationale.  In contrast, the private examiners noted above provide information that is speculative and inconclusive in nature.  The United States Court of Appeals for Veterans Claims has held that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  Medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Further, the probative value of a medical nexus opinion is determined by whether it contains a discussion of the medical rationale of the opinion and is based on an accurate factual premise. See Elkins v. Brown, 5 Vet. App. 474 (1993); Black v. Brown, 5 Vet. App. 177 (1993).  The Board finds that the statements offered by the private examiners are insufficient.  Therefore, they are of no probative value in supporting or disproving the Veteran's claim.  As such the most persuasive medical evidence in the file supports a finding that the current findings are not related to the service-connected diabetes or the service connected branch retinal vein occlusion.  

The Board has considered the Veteran's lay statements.  While the Veteran is competent to report his experiences, and he has offered many statements regarding the etiology of his disorder, he is not competent to render a medical opinion regarding the cause or etiology of his glaucoma.  See Savage v. Gober, 10 Vet. App. 488, 498 (1997); Barr v. Nicholson, 21 Vet. App. 303 (2007).  His opinion is therefore accorded significantly less probative value than the 2011 VA examiner's opinion.  In view of the foregoing, the Board finds that service connection for glaucoma on a secondary basis is not warranted.  See 38 C.F.R. § 3.310.  

Although service connection on a secondary basis is not established, the Board will consider whether service connection for glaucoma is otherwise warranted on a direct basis.   

After careful review of the record, the Board finds that the evidence does not show that the Veteran's glaucoma is related to his period of active military service.   In this regard, the Board notes that the Veteran's service treatment records (STRs) show that there were no glaucoma findings or any definitive findings of an eye disorder.  After service, the record relates glaucoma first diagnosed in 1997, many years after service.  Further, there is no medical evidence associating the current disorder with service, and the Veteran has not so claimed.  Thus service connection on a direct basis is not warranted.  

Here, the Board finds that the Veteran has not asserted that his glaucoma is the result of service, and in any event he has not demonstrated the medical knowledge required to establish an etiological nexus between his disorder and service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495   (1992); 38 C.F.R. § 3.159 (a)(1)  [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  As he is found to be not competent as to this consideration, a discussion on credibility is not necessary. 

Further, as the Veteran is not contending that he has had glaucoma since service, a discussion on continuity of symptomatology is not necessary.  In sum, the evidence shows that glaucoma is not secondary to service-connected disability and is not otherwise related to active service.  As a result, the Board finds that the preponderance of the evidence weighs against the Veteran's claim and service connection is not warranted. 

The Board further notes that it cannot rely on the Internet information provided by the Veteran because it is not specific to the Veteran and the Board has no means by which to judge the credibility of information gleaned from the Internet.  The submissions provide medical information that is very general in nature and does not address the specific facts of the Veteran's claim before the Board.  As this generic medical journal or treatise evidence does not specifically state an opinion as to the relationship between the Veteran's current glaucoma and his service-connected disorders, it is insufficient to establish the element of medical nexus evidence.  See Sacks v. West, 11 Vet. App. 314 (1998). 

In reaching this conclusion, the Board notes that under the provisions of 38 U.S.C.A. § 5107(b) , the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue. The preponderance of the evidence, however, is against the Veteran's claim and that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   


ORDER

Service connection for glaucoma to include as secondary to service connected disability is denied.  


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

The Veteran is seeking service connection for hypertension as secondary to his diabetes mellitus and as due to exposure to Agent Orange.  (See, December 2006 letter).  While an opinion regarding whether the hypertension is related to the service connected diabetes mellitus, no opinion has been offered as to whether the disorder is related to the Veteran's exposure to Agent Orange while he was stationed in Vietnam.  Once VA undertakes the effort to provide an examination or an opinion with respect to a claim of entitlement to service connection, whether or not statutorily obligated to do so, the duty to assist requires that it be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Thus a remand is required to obtain an addendum opinion on this issue.  

Accordingly, the case is REMANDED for the following action:

1.  Refer the claims file to the January 2011 VA examiner who offered the opinion regarding the etiology of the Veteran's hypertension.  The examiner should provide an addendum opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's hypertension is due to exposure to Agent Orange while stationed in Vietnam.  Complete rationale must be provided.  

In rendering the opinion, the examiner should not resort to mere speculation, but rather should consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  Thus, unless the examiner concludes that the current disability is either likely or unlikely the result of an event, injury, disease incurred in service, the examiner should state whether it is at least as likely that the current disability is the result of an event, injury, or disease incurred in service as opposed to it being the result of some other factor or factors.

2.  The RO should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.   38 C.F.R. § 4.2 (2011); See also Stegall v. West, 11 Vet. App. 268 (1998).

3.  Following completion of the above, the claim should be readjudicated.  If the benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The claim should be returned to the Board as warranted.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


